DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 01/04/2019. 
Claims 1 – 20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2019 is acknowledged and being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to methods and a system for item transportation management.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claims 1, 8 and 15 recite limitations that are mental processes or concepts that can be performed in the human mind, including observation, evaluation, or judgment.  All of the limitations in claim 1, as drafted, under its broadest reasonable interpretation, covers a mental process, which is an abstract idea. All limitations outside of “memory”, “processor”, and 
The judicial exception is not integrated into a practical application.  Claim 1 comprises the judicial exception alone with no additional elements.  Thus, the judicial exception in claim 1 is directed to an abstract idea.  The judicial exception recited in claims 8 and 15 is not integrated into a practical application because “a memory storing program instructions”, “a processor, wherein the processor is configured to execute the program instructions”, and “a computer readable storage medium” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Assuming arguendo “image processing” requires a computer, such image processing at this level of breadth would amount to generic computer implementation.  Claims 1, 8 and 15 are also directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea.  As stated above, claim 1 has no additional elements aside from the judicial exception.  The claims are not patent eligible. 
Claims 2 – 7, 9 – 14 and 16 - 20 are dependents of claim 1, 8, and 15, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent 
Regarding claim 9, to the extent that “via supervised machine learning classification” requires use of a computer, the implementation of utilizing a previously trained machine learning classification amounts to “apply it” under both 2A Prong 2 and 2B.  See MPEP 2106.05(f): Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 6, 8, 10 – 13, 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140351265 A1 to Beaurepaire et al (hereafter referred to as Beaurepaire). 

Claims 1, 8, and 15.  Beaurepaire teaches the following limitations:
A method, system, and computer program product (Beaurepaire [0029] Examples of a method, apparatus, and computer program) comprising: a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method (Beaurepaire FIG. 5 [0080] a chip set including a processor and a memory as shown in FIG. 11 [0089] program code or instructions) comprising
determining, using image processing, package characteristics of a first package; (Beaurepaire [0047] FIG. 1 In yet another example, a user may take a picture of the product via a user interface 107a, whereupon the respective User Equipment (UE) 101a may determine an item and/or product identification code using, at least in part, image recognition functionality of the UE 101a.)
processing a set of unstructured data to determine a transportation constraint associated with a transportation path; (Beaurepaire [0057] For example, a user may also scan his flight confirmation code for the system 100 to extract the nature of the flight and weight, volume, or size limitations associated with that type of flight or locations associated with the flight.)
comparing the package characteristics of the first package to the transportation constraint; (Beaurepaire [0038] After determining physical property values associated with an item, the system 100 may compare the physical property value against threshold criteria. For example, the 20 kg limit set by airline regulations may serve as a weight 
determining, based on the comparison, that the package characteristics of the first package do not satisfy the transportation constraint; (Beaurepaire [0052] In one embodiment, the threshold platform 115 may further determine whether or when a threshold limit is exceeded. For example, the threshold platform 115 may interact with the user interfaces 107 to generate a warning of exceeding a limit or nearing a certain range close to threshold criteria.)
and issuing, in response to the determination that the package characteristics of the first package do not satisfy the transportation constraint, a reconfiguration recommendation to an individual associated with the first package. (Beaurepaire [0043] For example, if a user purchases a fluid substance that exceeds the limits regarding fluids in carry-on luggage, the system 100 may organize the substance to the check-in luggage classification, suggesting that the user store the purchase in his check-in luggage rather than the carry-on.)

Claim 3. Beaurepaire teaches the method of claim 1, as shown above.  Beaurepaire further teaches:
wherein the set of unstructured data is selected from a group consisting of: transportation tickets, confirmation emails, receipts, transportation websites, and product specifications. (Beaurepaire FIG. 9 [0057] For example, a user may also scan his flight confirmation code for the system 100 to extract the nature of the flight and weight, volume, or size limitations associated with that type of flight or locations associated with the flight. [0077] For example, the control logic 231 may determine acquisition of an item when a user scans his receipt or scans the bar code of an acquired item.  [0081] For example, the control logic 231 may determine that a user has moved an item into a 

Claims 4, 11, and 17. Beaurepaire teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, as shown above.  Beaurepaire further teaches: 
wherein the transportation constraint is a weight restriction, (Beaurepaire [0051] For example, the limit platform 113 may determine regulations associated with government policies, locations, airlines, flight types, users, or a combination thereof. Such limits may include weight limits, size limits, volume limits, or a combination thereof.)
wherein the package characteristics of the first package indicate that the first package has a weight that exceeds the weight restriction, (Beaurepaire [0051] FIG. 4 For example, where the system 100 detects extra kg in excess of threshold criteria)
wherein the reconfiguration recommendation includes a recommendation to remove at least one item from the first package. (Beaurepaire [0051] the system 100 may generate a notification stating, "We recommend you to ship this product home in 3 days for only 10 Euro vial DHL.")

Claims 5, 12, and 18. Beaurepaire teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, as shown above.  Beaurepaire further teaches: 
wherein the transportation constraint is a size restriction, (Beaurepaire [0051] For example, the limit platform 113 may determine regulations associated with government 
wherein the package characteristics of the first package indicate that the first package has a size that exceeds the size restriction, (Beaurepaire [0063] FIG. 4 In one embodiment, the control logic 211 and the receptacle limit module 215 may then determine limits based, at least in part, on the information determined by the control logic 211 and receptacle module 213. For example, with carry-on luggage, the control logic 211 and receptacle limit module 215 may determine size limits in terms of the dimensions of the receptacle.  [0086] FIG. 8 For example, while display 800 pertains to item weights and weight limits for one user, multiple similar displays may be available for volume limits, size limits, multiple other users, selected versus acquired items, etc.)
wherein the reconfiguration recommendation includes a recommendation to replace the first package with a second package, the second package satisfying the size restriction. (Beaurepaire [0053] For example, the organization platform 117 may determine organize items in ways to optimize packing such that the organization platform 117 may recommend that a user bring one luggage piece over another luggage piece.)

Claims 6, 13, and 19. Beaurepaire teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, as shown above.  Beaurepaire further teaches: 
wherein the transportation constraint is a prohibited item, (Beaurepaire [0043] limits regarding fluids in carry-on luggage)
wherein the package characteristics of the first package indicate that the first package includes the prohibited item, wherein the reconfiguration recommendation includes a recommendation to remove the prohibited item from the first package. (Beaurepaire [0043] Yet another example of system 100's optimization capabilities may include determining that a user's recent purchase exceeds the limit, but determining that re-organization of another item may resolve the issue. For example, a volume limit for fluids in check-in luggage might be 3 ounces of fluids. A user may have a cumulative volume value of 2 ounces from 0.5 ounces of one fluid and 1.5 ounces of another fluid. The user may then acquire a third item consisting of 1.5 ounces of fluid. The system 100 may determine that the user may carry the two 1.5-ounce fluids together in the carry-on luggage to optimize the user's packing considerations relative to the limit.  [0075] For example, the control logic 231 and recommendation module 239 may recommend that a user move an item to his carry-on bag (in a carry-on bag category) so that he does not exceed limits on liquid volumes in carry-on luggage.)

Claim 10. Beaurepaire teaches the system of claim 8, as shown above.  Beaurepaire further teaches: 
receiving an update to the first package based on the reconfiguration recommendation; (Beaurepaire [0043] Yet another example of system 100's optimization capabilities may include determining that a user's recent purchase exceeds the limit, but determining that re-organization of another item may resolve the issue.)
determining that updated package characteristics of the first package satisfies the transportation constraint; (Beaurepaire [0043] The system 100 may determine that the user may carry the two 1.5-ounce fluids together in the carry-on luggage to optimize the user's packing considerations relative to the limit.)
and transmitting, in response to determining that the updated package characteristics of the first package satisfies the transportation constraint, a notification that the updated package characteristics of the first package satisfies the transportation constraint to the individual. (Beaurepaire FIG. 8 [0086] In one embodiment, the display 800 is an itemized listing of the items and their weights. In one embodiment, the display 800 may appear automatically after the system 100 determines acquisition of a new item, or upon user prompting. In a further embodiment, the display 800 may include the total weight 805 of all the items and a weight limit 807. In one embodiment, threshold criteria may be the difference between the total weight 805 of all the items and the weight limit 807. Furthermore, the display 800 may include a signal 809 as to whether the limit is exceeded. For example, signal 809 shows a check mark indicating that the limit 807 is not exceeded, perhaps indicating to a user that he may acquire more items. [0086] FIG. 8 For example, while display 800 pertains to item weights and weight limits for one user, multiple similar displays may be available for volume limits, size limits, multiple other users, selected versus acquired items, etc.)

Claim 20. Beaurepaire teaches the computer program product of claim 15, as shown above.  Beaurepaire further teaches: 
wherein the program instructions are downloaded to the computer readable storage medium from a distributed data processing system. (Beaurepaire FIG. 10 [0100] Such instructions, also called computer instructions, software and program code, may be read into memory 1004 from another computer-readable medium such as storage device 1008 or network link 1078. [0101] Computer system 1000 can send and receive information, including program code, through the networks 1080, 1090 among others, through network link 1078 and communications interface 1070. )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140351265 A1 to Beaurepaire et al in view of US 20180068180 A1 to Harary et al (hereafter referred to as Harary).

Claims 2 and 16. Beaurepaire teaches the method of claim 1 and the computer program product of claim 15, as shown above.  Regarding the following limitation:
wherein determining package characteristics of the first package includes: identifying, by extracting text from an image, an item; Beaurepaire teaches using image recognition for determining product identification, but does not explicitly state that the product recognition is from extracting text from an image (Beaurepaire [0047] In yet another example, a user may take a picture of the product via a user interface 107a, 
However, Herary teaches the technique of using optical character recognition (OCR) to recognize characters in an image of product tag (Harary [0044] Any suitable image processing algorithm may be applied to extract these and other contextual properties, such as but not limited to: optical character recognition (OCR), product recognition, edge detection, depth/contour detection, and the like may be applied to determine the contextual-based confidence level together with one or more contextual rules.)   
One of ordinary skill in the art would have recognized that applying the known technique of text recognition (OCR) of Harary to Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harary to the teaching of Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such text recognition features of image processing for product identification.  Further, applying text recognition features of image processing to Beaurepaire would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide additional text recognition capabilities when processing images to determine product identification and subsequent product associated characteristics.  

Beaurepaire, in view of Harary, further teaches:
searching for a matching item using the identification of the item; and 
referencing a specification describing the item to ascertain a weight and a size of the item. (Beaurepaire [0059] In one embodiment, the control logic 201 and specification module 207 may receive, from the specification database 111, specifications associated with an identified item. For example, the specifications may include, at least in part, physical property values for the item.)

Claim 9. Beaurepaire teaches the system of claim 8, as shown above.  Regarding the following limitation:
wherein determining package characteristics of the first package includes: identifying, via supervised machine learning classification, an item; Beaurepaire teaches using image recognition for determining product identification, but does not explicitly state that the product recognition is via supervised machine learning classification (Beaurepaire [0047] In yet another example, a user may take a picture of the product via a user interface 107a, whereupon the respective UE 101a may determine an item and/or product identification code using, at least in part, image recognition functionality of the UE 101a.)  
However, Harary teaches the technique of identifying an item using supervised machine learning (Harary [0034] The gross feature detection may be implemented by a feature detector, trained using supervised machine learning to have a high probability of detecting all the price tags in any given image. The classification stage may be implemented by a classifier trained using a two-phase, hybrid machine learning technique that includes both a supervised learning phase and an unsupervised learning phase that applies contextual data extracted from the image to discern the price tags from the false positive detections.) 
One of ordinary skill in the art would have recognized that applying the known technique of Harary to Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harary to the teaching of 
  
Beaurepaire, in view of Harary, further teaches:
searching for a matching item using the identification of the item; (Beaurepaire [0058])
and referencing a specification describing the item to ascertain a weight and a size of the item. (Beaurepaire [0059])


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140351265 A1 to Beaurepaire et al in view of US 20130046711 A1 to Reiz (hereafter referred to as Reiz).

Claim 7. Beaurepaire teaches the method of claim 1, as shown above.  Beaurepaire further teaches: 

wherein the method further comprises: receiving a package update to the first package; (Beaurepaire [0034] For example, system 100 may determine a user acquiring an item through purchase.)
determining updated package characteristics of the first package; (Beaurepaire FIGS. 7A-7B [0084] In one embodiment, scenario 700 shows where a user acquires items, prior to physical property values of the items exceeding one or more limits or threshold criteria. For example, the user 701 may determine the product identification code 707 from a code rendered from a receipt or from a bar code scanning associated with item 703. Then, device 705 may send query 709 to product database 711 inquiring regarding the specifications and/or one or more physical property values. Then, product database 711 may send a reply 713 to device 705, where the reply 713 conveys a physical property value associated with the item 703. In one embodiment, the device 705 may organize the value to be associated with a receptacle categorization. Then, device 705 may add the physical property value in the reply, to a cumulative physical property value to calculate a new cumulative value.)

Regarding the following limitation,
comparing the updated package characteristics of the first package to a second transportation constraint associated with a second transportation path; Beaurepaire teaches comparing updated package characteristics against a threshold limitation based on physical properties (Beaurepaire [0085] In one embodiment, scenario 720 shows where a user may exceed one or more limits or threshold criteria. In one embodiment, a device 721 may determine the physical property value 723 of an item to be 2 kg. Device 721 may also determine that a cumulative physical property value is 19 kg, or that a certain receptacle 725 has threshold criteria of only 1 kg remaining. If the device 721 organizes the item to be associated with the receptacle 725, the device 721 may 
However, Reiz teaches determining baggage constraints associated with second transportation paths along a travel route (Reiz [0019] A system and a method are provided to process travelers' profiles, itineraries, airfare ticket data, and baggage details to determine baggage allowance. [0024] As is known in the industry, baggage rules data include, but are not limited to, allowance details, baggage fees, special gear rules and fees, flight number, and equipment type restrictions, cabin restrictions, purchase date and time windows, travel date and time restrictions, routing maps, class of service tables, frequent flyer levels, ticketed air fare, and some tax information that contribute to the fees.  FIG. 2 [0028] In step 200, the process begins when client trip data is received by computing system 101 from client application 108. Client trip data comprise details about a traveler's itinerary, and preferably include, without limitation, flight dates, flight numbers, fare(s), booking class(es), passengers (number, type, and status), and baggage details (number of bags, type (e.g., bag, sports equipment), weight, and size (e.g., large, small, or the physical dimensions)  [0038] In step 204, computing system 101 accesses baggage rules store 103 to retrieve baggage allowance rules for the governing airline.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the second transportation path of a travel itinerary of Reiz 

Beaurepaire, in view or Reiz, further teaches the following limitations: 
determining, based on the comparison, that the updated package characteristics of the first package do not satisfy the second transportation constraint; and (Beaurepaire [0085] In one embodiment, scenario 720 shows where a user may exceed one or more limits or threshold criteria. In one embodiment, a device 721 may determine the physical property value 723 of an item to be 2 kg. Device 721 may also determine that a cumulative physical property value is 19 kg, or that a certain receptacle 725 has threshold criteria of only 1 kg remaining. If the device 721 organizes the item to be associated with the receptacle 725, the device 721 may determine that a 2 kg item exceeds the 1 kg threshold criteria.)  
issuing, in response to the determination that the updated package characteristics of the first package do not satisfy the second transportation constraint, a reconfiguration recommendation to an individual associated with the first package, the reconfiguration recommendation including a recommendation to remove at least one item which was added during the package update. (Beaurepaire [0085] Where item acquisition would exceed the threshold criteria, device 721 may show display 727, warning the user that a limit is reached. In one embodiment, device 721 may show display 727 prior to the user acquiring an item so the user may then decide whether or not to acquire the item, given his constraints. In another embodiment, device 721 may 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140351265 A1 to Beaurepaire et al in view of US 20130046711 A1 to Reiz in further view of US 20130218799 A1 to Lehmann et al (hereafter referred to as Lehmann).

Claim 14. Beaurepaire teaches the system of claim 8, as shown above.  Regarding the following limitations: 
wherein the transportation constraint is a package quantity limit, Beaurepaire  teaches transportation constraints based on weight, size, and volumes, but does not teach that the constraints can be based on quantity.  However, Reiz teaches the concept of allowable limits based on the number of bags instead of weight limits of the bags (Reiz [0040] Other types of records may specify a piece concept (i.e., number of bags allowed instead of weight allowed) and charges for each additional piece.)
One of ordinary skill in the art would have recognized that applying the known technique of Reiz to Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Reiz to the teaching of Beaurepaire would have yielded predictable results because the level of ordinary skill in the art 

Beaurepaire, in view of Reiz, further teaches the following limitation: 
wherein the package characteristics indicate that the individual associated with the first package also has a second package, (Beaurepaire [0065] In one embodiment, the control logic 211 and the limit revision module 219 may change the limit determined by the receptacle limit module 215, based, at least in part, on information from the control logic 211 and operation module 217. For example, where a user buys the privilege to have one additional piece of luggage, the control logic 211 and limit revision module 219 may change his limit from 20 kg, to 40 kg.)

Regarding the following limitation: 
wherein the reconfiguration recommendation includes a recommendation to replace the first and second packages with a third package, the third package configured to house a plurality of items stored in the first and second packages.  Beaurepaire teaches the recommendation of a user bringing one luggage piece over another luggage piece based on how well items fit (Beaurepaire [0053] For example, the organization platform 117 may determine organize items in ways to optimize packing such that the organization platform 117 may recommend that a user bring one luggage piece over another luggage piece. For example, certain items may spatially fit better given the shape of one particular piece of luggage over another piece of luggage, even though 
However, Lehmann, teaches recommending multiple items be grouped together in a single container (Lehmann [0020] As used herein, the term "item package" may refer to a single item to be shipped (or otherwise handled in a container) alone, or to multiple items that have been grouped together for shipping to a customer in a single container. The term "container" may refer to any dimensionally-constrained environment, such as crates, cases, bins, boxes, mailing envelopes or folders, or any other apparatus capable of handling one or more items for storing, conveying or transporting.)
	It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Lehmann to consolidate multiple items requiring transport into a single container with the teachings of Beaurepaire, in view of Reiz, that a user that is requiring transport of multiple items that are packaged together with the motivation that (Lehmann [0002] A common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628